Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 17 and 35 – 37 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Behravan et al. (US 2016/0192379 A1).
Regarding claim 1, Behravan teaches a resource information transmission method applied in a first network side device (Fig. 6: wireless network access point 12; paragraphs 11, 64 and 79), comprising: acquiring resource information from a second network side device or a central control unit (paragraph 64: the first wireless network access point 12 receives from the second wireless network access point 13, resource allocation information for the mobile terminal 10 being in dual connectivity mode. Also described in paragraph 41: a RAN, several base stations may be connected, e.g., by landlines or radio channels, to a Radio Network Controller (RNC) (representing the central control unit) and paragraphs 55 and 65), the resource information being used to represent a frequency-domain resource for the second network side device or the first network side device (paragraph 83: To determine the resource allocation relating to the first wireless network access point 12 the first wireless network access point 12 may e.g. apply multiplexing, in the frequency domain, of resources of the first wireless network access point 12 with resources of the second wireless network access point 13); and performing communication transmission with a User Equipment (UE) (Fig. 6: mobile terminal 10) in accordance with the resource information (see Figs. 6 and 15; paragraph 104: a method in the mobile terminal 10 that is configured to support two or more contemporaneous links with two or more corresponding wireless network access points… As shown at block 1510, the method begins with receiving, from a first wireless network access point, uplink resource grants/downlink resource allocations for each of the first wireless network access point 12 and a second wireless network access point 13). 
Regarding claims 2, 5, 11, 15 and 16, Behravan teaches the resource information transmission method according to claim 1, wherein when the resource information is transmitted by the second network side device, the resource information is used to represent one or more of: a frequency-domain resource for uplink transmission and/or downlink transmission to be scheduled by the second network side device for a target UE or a target cell; a time-frequency-domain resource for the uplink transmission and/or the downlink transmission to be scheduled by the second network side device for the paragraphs 41 and 55; paragraph 64-65; paragraphs 70-77: if the first wireless network access point 12 is prioritized over the second wireless network access point 13, then the first wireless network access point 12 gets cluster 3 and the second wireless network access point 13 gets cluster 4, which is not the best cluster of resources for the second wireless network access point). 
Regarding claim 3, Behravan teaches the resource information transmission method according to claim 2, wherein the performing the communication transmission with the UE in accordance with the resource information comprises: determining a first transmission resource for the target UE probably influenced by an intra-UE interference in accordance with the resource information, and preferentially scheduling a transmission resource other than the first transmission resource so as to perform the communication transmission with the UE; or determining a second transmission resource for the UE in the target cell probably influenced by the intra-UE interference in accordance with the resource information, and preferentially scheduling a transmission resource other than the second transmission resource so as to perform the communication transmission with the UE in the target cell (paragraphs 61: For any given subframe, it is likely that the UL resource grants may be overlapping or that the UL resource grants are separated by certain frequency gaps so that intermodulation distortion appears. When UL grants are overlapping, then the mobile terminal is not able to transmit to two different wireless network access points on the same resource block simultaneously. Also described in paragraph 70: The two or more wireless network access points 12, 13 may share and coordinate the UL scheduling grants and/or DL allocations for the two or more uplinks or downlinks, such that two uplink scheduling grants do not collide or overlap or interfere with each other and similarly so that two downlink resource allocations do not coincide or overlap on the same resources. Also described in paragraph 55). 
Regarding claims 4 and 12, Behravan teaches the resource information transmission method according to claim 3, wherein the first transmission resource comprises one or more of a Physical Resource Block (PRB), a bandwidth part, a PRB group, a subcarrier, a system bandwidth of a component carrier, and a central frequency point, and the second transmission resource comprises one or more of a PRB, a bandwidth part, a PRB group, a subcarrier, a system bandwidth of a component carrier, and a central frequency point (paragraphs 55 and 72: physical resource blocks). 
Regarding claim 6, Behravan teaches the resource information transmission method according to claim 5, wherein the resource represented by the resource information is a resource configured by the central control unit so as to prevent the occurrence of the intra-UE interference for the target UE or the UE in the target cell (paragraphs 61: For any given subframe, it is likely that the UL resource grants may be overlapping or that the UL resource grants are separated by certain frequency gaps so that intermodulation distortion appears. When UL grants are overlapping, then the mobile terminal is not able to transmit to two different wireless network access points on the same resource block simultaneously. Also described in paragraph 70: The two or more wireless network access points 12, 13 may share and coordinate the UL scheduling grants and/or DL allocations for the two or more uplinks or downlinks, such that two uplink scheduling grants do not collide or overlap or interfere with each other and similarly so that two downlink resource allocations do not coincide or overlap on the same resources. Also described in paragraph 55). 
Regarding claim 7, Behravan teaches the resource information transmission method according to claim 5, wherein the performing the communication transmission with the UE in accordance with the resource information comprises performing the communication transmission with the target UE or the UE in the target cell through the resource represented by the resource information (paragraph 104: The process flow diagram of FIG. 15 illustrates a method in the mobile terminal 10 that is configured to support two or more contemporaneous links with two or more corresponding wireless network access points… As shown at block 1510, the method begins with receiving, from a first wireless network access point, uplink resource grants/downlink resource allocations for each of the first wireless network access point 12 and a second wireless network access point 13). 
Regarding claim 8, Behravan teaches the resource information transmission method according to claim 2, wherein the frequency-domain resource represented by the resource information comprises one or more of a PRB, a bandwidth part, a PRB group, a subcarrier, a system bandwidth of a component carrier, and a central frequency point (paragraphs 55 and 72: physical resource blocks). 
Regarding claims 9 and 13, Behravan teaches the resource information transmission method according to claim 2, wherein the significant uplink signal comprises an uplink paragraph 50: paged; paragraphs 57, 58 and 60: PDCCH, DCI). 
Regarding claim 10, Behravan teaches a resource information transmission method applied in a second network side device (Fig. 6: wireless network access point 12; paragraphs 11, 64 and 79), comprising: transmitting resource information to a first network side device (Fig. 6: wireless network access point 13), so that the first network side device performs communication transmission with a UE (Fig. 6: mobile terminal 10) in accordance with the resource information (paragraph 64: the first wireless network access point 12 receives from the second wireless network access point 13, resource allocation information for the mobile terminal 10 being in dual connectivity mode. Also described in paragraphs 55 and 65), wherein the resource information is used to represent a frequency-domain resource for the second network side device (paragraph 83: To determine the resource allocation relating to the first wireless network access point 12 the first wireless network access point 12 may e.g. apply multiplexing, in the frequency domain, of resources of the first wireless network access point 12 with resources of the second wireless network access point 13). 
Regarding claim 14, Behravan teaches a resource information transmission method applied in a central control unit (paragraph 41: a RAN, several base stations may be connected, e.g., by landlines or radio channels, to a Radio Network Controller (RNC)), comprising: transmitting first resource information to a first network side device, so that the first network side device performs communication transmission with a UE in accordance with the first resource information (paragraphs 41: a RAN, several base stations may be connected, e.g., by landlines or radio channels, to a Radio Network Controller (RNC). The RNC, also sometimes termed a Base Station Controller (BSC), may supervise and coordinate various activities of the plural base stations connected thereto; paragraph 64: the first wireless network access point 12 receives from the second wireless network access point 13, resource allocation information for the mobile terminal 10 being in dual connectivity mode. Also described in paragraphs 55, 65, 121), the first resource information being used to represent a frequency-domain resource for the first network side device (paragraph 83: To determine the resource allocation relating to the first wireless network access point 12 the first wireless network access point 12 may e.g. apply multiplexing, in the frequency domain, of resources of the first wireless network access point 12 with resources of the second wireless network access point 13); and transmitting second resource information to a second network side device, so that the second network side device, performs communication transmission with the UE in accordance with the second resource information, the second resource information being used to represent a frequency-domain for the second network side device (paragraphs 41: a RAN, several base stations may be connected, e.g., by landlines or radio channels, to a Radio Network Controller (RNC). The RNC, also sometimes termed a Base Station Controller (BSC), may supervise and coordinate various activities of the plural base stations connected thereto; paragraph 64: the first wireless network access point 12 receives from the second wireless network access point 13, resource allocation information for the mobile terminal 10 being in dual connectivity mode. Also described in paragraphs 55, 65 and 121). 
Regarding claim 17, Behravan teaches the resource information transmission method according to claim 14, wherein the resource represented by the first resource information is a resource configured by the central control unit so as to prevent the occurrence of the intra-UE interference for the target UE or the UE in the target cell; and the resource represented by the second resource information is a resource configured by the central control unit so as to prevent the occurrence of the intra-UE interference for the target UE or the UE in the target cell (paragraphs 61: For any given subframe, it is likely that the UL resource grants may be overlapping or that the UL resource grants are separated by certain frequency gaps so that intermodulation distortion appears. When UL grants are overlapping, then the mobile terminal is not able to transmit to two different wireless network access points on the same resource block simultaneously. Also described in paragraph 70: The two or more wireless network access points 12, 13 may share and coordinate the UL scheduling grants and/or DL allocations for the two or more uplinks or downlinks, such that two uplink scheduling grants do not collide or overlap or interfere with each other and similarly so that two downlink resource allocations do not coincide or overlap on the same resources. Also described in paragraph 55).
Regarding claim 35, Behravan teaches a network side device, wherein the network side device is a first network side device (Figs. 6 and 16: wireless network access point 12), the first network side device comprises a processor (Fig. 16: processor 1602), a memory (inherent in access points), a transceiver (1601 and 1604) and a user interface (inherent in access points), wherein the processor, the memory, the transceiver and the user interface are coupled together via a bus system (inherent in access points), and the processor is configured to read a program stored in the memory (inherent in access points) so as to implement the resource information transmission method according to claim 1. 
Regarding claim 36, Behravan teaches a network side device, wherein the network side device is a second network side device (Figs. 6 and 16: wireless network access point 12), the second network side device comprises a processor (Fig. 16: processor 1602), a memory (inherent in access points), a transceiver (1601 and 1604) and a user interface (inherent in access points), wherein the processor, the memory, the transceiver and the user interface are coupled together via a bus system (inherent in access points), and the processor is configured to read a program stored in the memory (inherent in access points) so as to implement the resource information transmission method according to claim 10. 
Regarding claim 37, Behravan teaches a central control unit (paragraph 41: a RAN, several base stations may be connected, e.g., by landlines or radio channels, to a Radio Network Controller (RNC)), comprising a processor (inherent in RNCs), a memory (inherent in RNCs), a transceiver (inherent in RNCs) and a user interface (inherent in RNCs), wherein the processor, the memory, the transceiver and the user interface are inherent in RNCs), and the processor is configured to read a program stored in the memory (inherent in RNCs) so as to implement the resource information transmission method according to claim 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Uemura et al. (US 9,949,297) Terminal Device, Base Station Apparatus, Communication System, Communication Method, and Integrated Circuit; column 19, lines 4-34; Figure 3.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHONDA L MURPHY whose telephone number is (571)272-3185.  The examiner can normally be reached on Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/RHONDA L MURPHY/Primary Examiner, Art Unit 2462